Citation Nr: 1104068	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-34 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected hallux limitus with a bunion of the left foot 
("hallux limitus").  

2.  Entitlement to service connection for a chronic disability 
manifested by dizziness.

3.  Entitlement to service connection for a left eye condition.

4.  Entitlement to service connection for a left ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the RO that, in 
petinent part, granted service-connected for hallux limitus with 
a bunion of the left foot.  

In order to afford the Veteran the broadest scope of review, the 
claims have been recharacterized as they appear on the preceding 
page.

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in June 2010.  The 
transcript has been associated with the claims folder.  

The claims for a left eye disorder, left ear hearing loss, and 
dizziness are   addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The service-connected left hallux limitus is shown to be 
manifested by a painful bunion and is productive of a disability 
picture that more closely approximates that of motion of the 
first metatarsal phalangeal joint (MTPJ) that is limited by pain 
with radiographic evidence to degenerative joint disease (DJD). 



CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
evaluation, but no higher, for the service-connected left hallux 
limitus with bunion have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including 
Diagnostic Codes 5276-5284 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Here, the Veteran's claim on appeal arises from his  disagreement 
with the initial disability evaluation assigned following the 
grant of service connection for hallux limitus.  The Courts have 
held that, once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service medical 
records, reports of VA examination, and the transcripts from the 
June 2010 Board hearing.  The Veteran has not identified any 
other evidence which has not been obtained.

For the foregoing reasons, the Board finds that VA has satisfied 
its duty to notify and the duty to assist pursuant to VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; 
Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or adverse result for 
the claimant.  Thus, any such defect is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  Schafrath, 1 Vet. App. at 
594.  In general, the degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation at any stage since the effective 
date of service connection.  See Fenderson v. West, 12 Vet. App 
119 (1999).   The analysis in the following decision is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Historically, service connection was granted for hallux limitus 
with a bunion of the left foot in an April 2008  rating decision.  
An initial noncompensable evaluation was assigned effective on 
October 3, 2007, the date of claim.

As the Veteran appealed the decision that assigned the initial 
noncompensable rating, the Board will now consider whether a 
higher evaluation is warranted for the hallux limitus disability 
at any stage since the effective date of service connection.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran's hallux limitus has been rated by analogy and 
assigned a noncompensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  38 C.F.R. §§  4.71a, 4.20.  

Under this section, a 10 percent rating is assigned for severe, 
unilateral, hallux valgus if equivalent to amputation of the 
great toe or operated with resection of the metatarsal head. 

A no percent evaluation is assigned in every instance where the 
schedule does not provide a no percent evaluation for a 
diagnostic code and the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31. 

Having carefully considered the Veteran's claim in light of the 
evidence of record, as well as the applicable law and 
regulations, the Board finds that an initial 10 percent rating 
for the service-connected hallux limitus is assignable in this 
case.  38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 126. 

In this regard, the Board finds that there is radiographic 
evidence of DJD of the first MTPJ.  The RO did not rate the left 
toe disability under the diagnostic criteria for degenerative 
arthritis; however, the Board finds that the service-connected 
disability is more appropriately rated under Diagnostic Code 
5003.  

Under Diagnostic Code 5003, degenerative arthritis establish by 
x-ray findings, as in the instant case, will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint involved.  When however, the 
limitation of motion of the specific joint is noncompensable 
under the appropriate diagnostic codes, a rating of ten percent 
is for application for each such joint.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a (emphasis added).

The March 2008 VA examiner opined that the Veteran's current left 
toe disability, which included DJD of the first MTPJ, was related 
to his period of active military service.  The examination 
revealed a painful bunion of the left great toe with limited 
range of motion.  Additionally, there was pain on palpation of 
the left great toe and with walking. 

In light of the Veteran's complaints of pain experienced in his 
left toe, functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness, were considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

The painful motion is the basis for the assignment of an 
increased rating of 10 percent in this case.  There was no 
objective evidence of fatigue, lack of endurance, weakness or 
incoordination of the left toe.    

The Board considered other analogous rating criteria, however, 
there was no basis for rating the service-connected disability by 
analogy to severe flatfoot (Diagnostic Code 5276); claw foot 
(Diagnostic Code 5278); moderately severe malunion or nonunion of 
the tarsal or metatarsal bones (Diagnostic Code 5283); or 
moderately severe foot injuries (Diagnostic Code 5284).  
38 C.F.R. § 4.71a.

In sum, on this record, a rating of 10 percent, but not higher 
for the service-connected left hallux limitus and bunion is 
warranted for the entire period of the appeal.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, when evidence of unemployability is presented, the 
issue of whether a total disability based on individual 
unemployability (TDIU) will be assigned, should be handled during 
the determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected.  
See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for a 
TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a 
TDIU rating.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  As the Veteran has not raised such a claim and there 
is no objective evidence of unemployability due to the service-
connected hallux limitus disability, a TDIU rating is not 
warranted in the instant case. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected hallux limitus disability is  exceptional or unusual as 
to warrant the assignment of a higher rating on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization). 

Here, the Board finds that the disability picture referable to 
the service-connected left hallux limitus and bunions is 
reasonably addressed by established rating criteria in that a 10 
percent rating is now assigned on the basis of the demonstrated 
left great toe deformity and DJD and the noncompensable 
functional loss due to pain.  Clearly, an unusual or exceptional 
disability picture as to obviate the application of standard 
rating criteria is not requested in this case.  

In this case, the service-connected hallux limitus disability is 
not shown to have required medical attention or disruption of 
industrial adaptability beyond that contemplated by established 
schedular standards.  .  

There is nothing in the record to distinguish his case from the 
cases of numerous other veterans who are rated under these 
schedular criteria for the same disability.  

The schedular criteria, in general, have been established to 
adequately compensate service-connected disability in terms of 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  

Therefore, the service-connected disability picture is found to 
be contemplated by these rating provisions and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

An increased initial rating of 10 percent for the service-
connected left hallux limitus and bunion is granted, subject to 
the regulations controlling disbursement of VA monetary benefits.


REMAND

The Veteran has also filed claims of service connection for a 
left eye condition, left ear hearing loss, and dizziness.  A 
determination has been made by the Board that additional 
evidentiary development is necessary.  

Accordingly, further appellate consideration will be deferred and 
this case remanded for action as described below.

Here, further action is necessary to obtain outstanding VA and 
private treatment records.  Notably, the Veteran testified that 
he started receiving treatment for his left eye from VA in 1995.  
BVA Transcript at 5.  He additionally testified that he was 
referred to a private eye specialist, New Image, by VA.  BVA 
Transcript at 9.  

With regard to his left ear hearing loss, the Veteran testified 
that he was prescribed hearing aids by VA in approximately 2007.  
BVA at 11.  

Finally, the Veteran added in his testimony that he complained of 
dizziness to his primary care doctor at VA approximately two 
years prior to the hearing.  BVA Transcript at 16.

There are only sparse VA treatment records dated in 2006 and 2007 
associated with the claims folder.  There are no records from New 
Image that have been obtained.  

Such outstanding VA and private records must be obtained prior to 
appellate disposition of the Veteran's claims.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1), (2); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

In addition, the Veteran also show be afforded an additional VA 
eye examination, as well as audiological and neurological 
examinations to address medical issues raised in this appeal.

The applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of disability; the information 
or evidence indicates that the disability or symptoms may be 
associated with the claimant's active service; but, the file does 
not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2010); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In McClendon, the Court of Appeals for Veterans Claims reviewed 
the criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  

The three salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in- service 
event, injury, or disease; and, indication that the current 
disability may be associated with service or with another 
service-connected disability.  McClendon at 81.  

The RO, or the Board, tests for those criteria and then decides 
if there is sufficient competent credible medical evidence of 
record to decide the claim. 38 C.F.R. § 3.159(c).  

The Court cautioned in McClendon that an "absence of actual 
evidence is not substantive 'negative evidence.'"  It further 
noted that an indication that a current disability "may" be 
associated with service is a low threshold.

The service treatment records show that the Veteran was treated 
for left eye infection and conjunctivitis.  These records 
additionally show the Veteran sustained injury to his left eye as 
a child when he was hit with a rock, which caused a macular 
lesion.  

Post-service, the Veteran has been treated for glaucoma with 
ocular trauma, cataract, and a macular scar of the left retina.  
The Veteran was afforded a VA eye examination in March 2008, 
however, no opinion was rendered as to whether any pre-existing 
macular scar was aggravated during the Veteran's active military 
or whether glaucoma was related to an incident of active 
military.  The Veteran also testified to worsening problems with 
vision since his discharge.  

The Veteran further testified that he was exposed to loud noise 
from generators and other equipment while performing duties as a 
communication operator, which caused his current left ear hearing 
loss.  He finally testified that he had been experiencing 
dizziness since he fell off a cargo truck in service.    

In light of the Veteran's continued complaints referable to his 
left eye, hearing loss, and dizziness, the Board finds that a 
reasonable question has been in this case as to whether the 
claimed disabilities are related to these document events or 
other incident that happened while the Veteran was in service so 
as to warrant an additional VA eye examination and VA 
examinations in the first instance for hearing loss and 
dizziness.  38 U.S.C.A. § 5103A; McClendon, supra.   

As these matters are being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides the 
Veteran with notice that meets all due process requirements, 
including those addressed by recent cases from the Court.  

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by     38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2010) are fully complied with 
and satisfied. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

2.  The RO should obtain any outstanding VA 
treatment records not on file pertaining to 
treatment of the Veteran for his left eye, 
left ear hearing loss, and dizziness, to 
include those dated from 1995 to the 
present.  

After obtaining the necessary consents, the 
RO should take appropriate steps to obtain 
private treatment records of the Veteran 
for his left eye from New Image eye 
specialists.  All requests for records and 
their responses should be clearly 
delineated in the claims folder.  An 
additional request must be made if there is 
no response to the initial request for 
records. 

3.  Once this development is accomplished 
to the extent possible, the Veteran should 
be afforded VA examinations to determine 
the nature and likely etiology of the 
claimed eye, hearing and dizziness 
conditions.  The claims folder should be 
made available to the examiner for review 
in connection with his evaluation.  

The examiners should review the relevant 
evidence in the claims file in conjunction 
with the findings of each examination.  All 
indicated tests and studies should be 
performed, and all clinical findings should 
be reported in detail.  

(A)  The VA examiner should offer an 
opinion as to whether the Veteran currently 
has a left eye disability, to include 
conjunctivitis, glaucoma and macular scar,  
which at least as likely as not (50 percent 
probability or greater) had its clinical 
onset during his period of active service 
or in the case of a pre-existing 
disability, was aggravated beyond the 
normal progression of the disease during 
service.  

(B)  The VA examiner should offer an 
opinion as to whether the Veteran suffers 
from left ear hearing loss disability that 
at least as likely as not (50 percent 
probability or greater) is the result of 
the reported excessive noise exposure 
during his period of active service.  The 
examiners must provide complete rationale 
for all conclusions reached.

(C)  The VA examiner should offer an 
opinion as to whether the Veteran suffers 
from a current disability manifested by 
dizziness that at least as likely as not 
(50 percent probability or greater) had its 
clinical onset during his period of active 
service.  

The examiners must provide complete 
rationale for all conclusions reached.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If an examination 
is not accomplished because the Veteran 
fails to report for examination, a copy of 
all notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  38 C.F.R. § 3.655. 

5.  After all indicated development has 
been accomplished to the extent possible, 
the RO should readjudicate the claims 
remaining on appeal in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished with 
a Supplemental Statement of the Case and 
afforded an appropriate opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   
	
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development 
or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



 Department of Veterans Affairs


